Citation Nr: 0608462	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.

2.  Entitlement to an initial rating higher than 20 percent 
for left knee patello-femoral syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1987 to August 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 2000 and later by 
the Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, regional office (RO).  


FINDINGS OF FACT

1.  The endometriosis which necessitated a hysterectomy in 
1999 was not present during service and did not develop as a 
result of any disease or injury during service.  

2.  The left knee patello-femoral syndrome has not resulted 
in limitation of motion of the knee with flexion limited to 
less than 30 degrees, or extension limited by more than 15 
degrees, and the disorder has not resulted in instability or 
subluxation.


CONCLUSIONS OF LAW

1.  A hysterectomy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

2.  The criteria for a disability rating higher than 20 
percent for left knee patello-femoral syndrome are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 
5261 (2005); VAOPGCPREC 23-97, VAOPGCPREC 9-98.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist the a claimant with the development of a 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the rating decisions, the statements of the case (SOCs), 
the supplemental statements of the case (SSOCs) and letters 
sent to the appellant informed her of the information and 
evidence needed to substantiate the claims and complied with 
the VA's notification requirements.  The SOCs and SSOCs 
included summaries of the evidence that had been obtained and 
considered.  The SOCs and SSOCs also included the 
requirements that must be met to establish the benefits.  The 
communications, such as a letter from the RO dated in April 
2004 provided the appellant with an explanation of the type 
of evidence necessary to substantiate her claims, as well as 
an explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The April 2004 letter specifically told the 
appellant to submit any additional evidence in her 
possession.  Thus, the fourth element is satisfied.  The 
Board also notes that because service connection and an 
increased rating are being denied, any question as to the 
appropriate disability rating for the hysterectomy or 
effective date of the compensation for the left knee disorder 
is moot, and there can be no failure-to-notify prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial VCAA letter was not provided prior to 
the adjudication of her claims.  However, she was later given 
the VCAA notice letter and was given an ample opportunity to 
respond.  She has not claimed any prejudice as a result of 
the timing of the VCAA letter.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The record includes the veteran's post service 
treatment records.  The appellant has had a hearing.  An 
appropriate medical opinion has been obtained.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claims.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

I.  Entitlement To Service Connection For A Hysterectomy.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran testified in support of her claim for a service 
connection during a hearing held before the undersigned 
Veterans Law Judge in September 2002.  She stated that she 
underwent a hysterectomy after service, and that this 
procedure was related to service.  She reported that she had 
been raped in service and developed gynecological symptoms in 
service.  

The pertinent facts are summarized in a VA medical opinion 
dated in May 2003.  The written opinion noted that the 
medical professional providing the opinion had reviewed the 
claims file, and noted that the veteran had service from 1987 
to 1988.  She further noted that the veteran's service 
medical records reflected that she reported complaints of 
irregular menses in 1987 and was placed on birth control 
pills.  In June 1987, she had a normal pap smear.  In 
November 1987, she was treated for vaginitis.  In July 1988, 
she was treated for condylomata and cervicitis.  Then, after 
service she underwent a hysterectomy in 1999.  The VA opinion 
noted that the veteran had been diagnosed with endometriosis, 
and this was the cause of her hysterectomy.  The VA medical 
professional reviewed the known causes of endometriosis, and 
concluded that there was no indication that the veteran had 
endometriosis while in the military.  She further stated that 
there was no direct relationship between endometriosis and 
traumatic rape or pelvic inflammatory disease.  She concluded 
that it is not likely that the veteran's endometriosis is 
related to any inservice condition. 

The Board also notes that a previous VA opinion dated in 
January 2001 contains essentially the same conclusion.  The 
examiner stated that "I fell that it is extremely unlikely 
is a temporal relationship between the patient's 
gynecological problems and her date of active service."  

There is no objective evidence of a chronic disorder of the 
pelvis in service or within a year after service.  The 
earliest medical record pertaining to a disorder of the 
pelvis is from many years after separation from service.  The 
only competent opinions on this claim are the VA medical 
opinions which weigh against the claim.  

The Board has noted that a record from Robert Holt, M.D., 
date in August 2002 contains a notation in the "subjective" 
portion of the medical record that "The patient is status 
post a TAH and BSO in 1998 for apparent severe endometriosis 
and residual effects of PID from a traumatic rape several 
years ago."  However, this record is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran's own opinion that there is a relationship is not 
sufficient to support the claim.  The Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board finds, therefore, that the endometriosis which 
necessitated a hysterectomy in 1999 was not present during 
service and did not develop as a result of any disease or 
injury during service.  Accordingly, the Board concludes that 
a hysterectomy was not incurred in or aggravated by service.  

II.  Entitlement To An Initial Rating Higher Than 20 Percent
 For Left Knee Patello-Femoral Syndrome.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate Diagnostic Codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The knee disorder may be rated based on limitation of motion 
of the joint.  Diagnostic Code 5260 provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation that is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran testified in support of her claim for a higher 
rating for a left knee during a hearing held before the 
undersigned Veterans Law Judge in September 2002.  She 
reported that she was receiving treatment for her left knee 
disorder, and that she had symptoms such as swelling, and 
giving way.  She said that she had to wear a brace for 
support.  She recounted having had surgery on the knee, but 
said that her knee continued to give away on a daily basis.  

The medical evidence, which is relevant to the level of 
severity of the veteran's service-connected left knee 
disorder, includes the report of a VA examination conducted 
in October 1999 which shows that the veteran reported 
injuring her left knee in service and continuing to have 
problems.  She said that the knee felt like it gave out, and 
that she had flare-ups of pain when she was more active.  On 
examination, there was a full range of motion from zero to 
140 degrees.  The collateral ligaments were stable.  There 
was crepitation throughout the range of motion.  The examiner 
indicated that there would be an additional 20 degree loss of 
range of motion in flexion due to DeLuca factors.  

VA treatment records dated in April and May 2000 which show 
that the veteran underwent left knee arthroscopic surgery for 
a lateral meniscus tear with debridement and lateral release.  

The report of an examination conducted by the VA in June 2000 
shows that the veteran had a history of left knee 
arthroscopic surgery in April 2000.  She complained of having 
pain and swelling of the left knee.  She reportedly had used 
a neoprene brace on and off for 13 years, and was currently 
using it daily.  She said that the pain was increased by 
going up stairs, so she avoided them.  The examiner noted 
that the records showed that she had no physical 
restrictions.  On physical examination, there were surgical 
scars on the knee.  There was clicking of the knee on active 
and passive motion.  The range of motion was from zero to 110 
degrees with verbal complaints of pain.  There was tenderness 
along the medial joint line.  The ligaments were stable to 
valgus and varus stress.  The anterior drawer sign was 
negative.  Strength was normal.  Carriage was also normal.  
The gait was reciprocal with a tendency to walk on the 
outside of the right foot complaining of pain along the 
medical arch.  The diagnosis was left knee, patellofemoral 
syndrome, status post arthroscopic surgery, chondromalacia, 
limited motion and X-ray as described.  With regard to DeLuca 
issues, the examiner stated that he would assign an 
additional 10 degrees of loss of flexion because of flare-ups 
and pain with repeated use.  There was no additional loss of 
range of motion because of impaired endurance, weakness or 
incoordination.  An associated X-ray report reflects that the 
left knee had normal medial and lateral knee joint 
compartments.  

A VA treatment record dated in November 2001 shows that the 
veteran reported that she needed a new knee brace.  

A private medical record dated in September 2002 shows that 
the veteran was seen for right knee pain after having an 
injury nine days earlier.  It was noted that she had prior 
problems with her left knee and had surgery three years 
earlier.  She was presently taking pain medication and some 
Naprosyn.  A VA treatment record dated in October 2002 
contains a complaint of right knee pain, but no mention of 
left knee pain.  

VA radiology records dated in October 1992 contain a history 
of having bilateral knee pain, the right due to recent 
trauma, and chronic on the left.  The impression was negative 
knees.  


The report of a joints examination conducted by the VA in 
March 2005 reflects that the veteran had a history of having 
arthroscopic surgery on the knee in 1997.  She reportedly 
used a brace for walking on an intermittent but frequent 
basis.  There were no constitutional symptoms of arthritis or 
incapacitating episodes.  She had functional limitations of 
being unable to stand for more than a few minutes.  She was 
also limited to a quarter mile in walking.  Weight bearing of 
the joint was affected, but her gait was normal.  There was 
no evidence of abnormal weight bearing.  On examination, 
flexion was from zero to 120 degrees.  Pain reportedly began 
at 90 degrees.  The passive range of motion was from zero to 
140 degrees.  There was additional loss of motion on 
repetitive use.  The range of motion after repetitive use was 
form zero to 120 degrees.  It was stated that the factor most 
responsible for additional loss of motion was weakness.  
Active motion against gravity was described as zero to full.  
With respect to whether there was effusion, painful movement 
or instability, the examiner noted that there was no 
crepitation, no mass behind the knee, no clicks or snaps, no 
grinding, no instability, and no meniscus abnormality.  The 
diagnosis was left patello femoral syndrome.  This reportedly 
caused significant effects on occupational activities due to 
decreased mobility, problems with lifting and carrying, and 
decreased strength in the lower extremity.  It was further 
stated that there was a mild effect on feeding, bathing, 
dressing, toileting and grooming, and a moderate effect on 
chores, shopping, and traveling.  There was a severe effect 
on recreation, and it prevented sports.    

The Board finds that the evidence does not reflect the 
presence of limitation of motion of the left knee of 
sufficient severity to warrant a rating higher than 20 
percent.  The evidence shows that the left knee disorder has 
not resulted in limitation of motion of the knee with flexion 
limited to less than 30 degrees, or extension limited by more 
than 15 degrees.  Such levels of limitation are not shown in 
any of the medical evidence.  The veteran has consistently 
had almost full flexion on examination.  The evidence does 
not indicate that a higher rating is justified when using 
actual ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board finds, however, that the current rating 
of 20 percent adequately reflects the weakness, fatigue and 
pain on use experienced by the veteran, given the minimal 
limitation of motion otherwise documented in the record.  See 
38 C.F.R. § 4.40 (a little used part of the musculoskeletal 
system (due to pain) may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity[,] or the like).  The Board notes 
that the RO took into account the pain on motion when 
increasing the rating from 10 percent to the current 20 
percent rating.  Moreover, the estimated additional loss of 
motion of 10 to 20 degrees due to pain would not result in 
impaired range of motion sufficient to warrant the next 
higher rating.  Accordingly, the criteria for a disability 
rating higher than 20 percent for a left knee disorder are 
not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability that is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 rating is warranted 
for severe impairment.  However, the evidence contemporaneous 
to the current appeal shows that the disorder has not 
resulted in instability or subluxation.  For example, the 
examinations documented stable ligaments.  Although the 
veteran reported that she had instability of the left knee 
that caused her to fall, instability was not noted 
objectively on either the VA examination reports or in her 
treatment records.  Such objective determinations outweigh 
the veteran's statements.  Accordingly, a separate rating for 
instability or subluxation of the left knee is not warranted.  


ORDER

1.  Service connection for a hysterectomy is denied.

2.  An initial rating higher than 20 percent for left knee 
patello-femoral syndrome is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


